                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKEY L. ALFORD,                                  Case No. 18-cv-06383-JST (PR)
                                                        Plaintiff,
                                   8
                                                                                            ORDER REOPENING ACTION
                                                 v.
                                   9

                                  10     UNITED STATES COURT OF APPEALS
                                         FOR THE NINTH CIRCUIT,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This action was dismissed without prejudice on November 29, 2018 because plaintiff did

                                  15   not pay the filing fee or file a complete application to proceed in forma pauperis (IFP). Plaintiff

                                  16   has now filed a complete IFP application, which the Court construes as a motion to reopen the

                                  17   action. In the interests of justice, the action is hereby REOPENED. The order of dismissal (ECF

                                  18   No. 3) and judgment (ECF No. 4) are VACATED. Plaintiff’s IFP application and complaint will

                                  19   be reviewed in a separate order.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 4, 2018
                                                                                        ______________________________________
                                  22
                                                                                                      JON S. TIGAR
                                  23                                                            United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
